DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Response to Amendment
Applicant's amendment of 10/15/2020 has been entered.
Claims 1–3 are amended due to the Applicant's amendment of 10/15/2020.
Claims 1–9 and 11–13 are pending.

Response to Arguments
Applicant's arguments on pages 5–15 of the reply dated 10/15/2020 with respect to the rejections as set forth in the previous Office Action have been considered but are moot in view of the Examiner's amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank J. Bonini on 08/13/2021.
The application has been amended as follows: 

Please amend claim 1, lines 6–7, to read as follows:
"spectrum but does not absorb electromagnetic radiation having a wavelength in a wavelength range within the first excitation spectrum that does not fall within the second excitation spectrum;" 

Please amend claim 1, line 8, to read as follows:
"wherein the first luminescen[[t]]ce means is excitable by radiation of both the first" 

Please amend claim 1, lines 12–13, to read as follows:
"radiation of the second excitation spectrum such that said first luminescence means is only excitable by radiation having a wavelength in said wavelength range within the first excitation spectrum that does not fall within the second excitation spectrum, and wherein the second luminescence"; and

Please cancel claim 11.

It is noted that support for the above Examiner's amendment to the claims can be found in the original disclosure on: page 5, lines 1-7; page 7, lines 1-6; page 8, lines 22-24; page 10, lines 6-11; pages 17-22; and Fig. 2.

Claims 1–9 and 12–13 are allowed.
Allowed claims 1, 2, 3, 9, 4, 5, 6, 7, 8, 12, and 13 are renumbered as 1–11, respectively.

The following is an examiner’s statement of reasons for allowance:
The closest prior art as exemplified by Cruikshank, US-20060249951-A1, teaches a security document wherein: the security document comprises a UV blocking agent incorporated over a transparent window and wherein invisible ultraviolet fluorescent ink patterns are printed proximate respective opposite sides of the UV blocking agent within the area defined by the transparent window; when a face side of the security document is illuminated with UV light, only the fluorescent ink pattern printed within the transparent window area proximate the face side becomes visible; when a back side of the security document is illuminated with UV light, only the pattern printed within the transparent window area proximate the back side becomes visible.  However, the prior art does not specifically disclose or teach a security document as claimed wherein the excitation spectrum of the first luminescent material on the back side (first excitation spectrum of the first luminescent material) does not completely overlap with the excitation spectrum of the fluorescent ink on the face side (second excitation spectrum of the second luminescent material); the UV blocking agent (absorber means) absorbs electromagnetic radiation at the second excitation spectrum but does not absorb electromagnetic radiation having a wavelength within the first excitation spectrum that does not fall within the second excitation spectrum; and the absorber prevents excitation of the first luminescent material such that the first luminescent material is only excitable by radiation having a wavelength within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.D./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789